Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 13, 2018

                                    No. 04-17-00638-CV

                          SWIFT ENERGY OPERATING, LLC,
                                    Appellants

                                             v.

  REGENCY FIELD SERVICES LLC, Regency Energy Partners LP, Regency GP LP, and
                          Regency GP LLC,
                              Appellees

               From the 343rd Judicial District Court, McMullen County, Texas
                             Trial Court No. M-14-0029-CV-C
                        Honorable Janna K. Whatley, Judge Presiding


                                          ORDER

        The Appellant’s Unopposed First Motion to Extend Time to File Appellant’s Reply Brief
is hereby GRANTED. Time is extended to May 10, 2018.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court